PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/178,788
Filing Date: 2 Nov 2018
Appellant(s): VEMISHETTI et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 35 USC 103, over Fruge et al.

a. Appellant argues that the claimed “buffering system comprising from 0.5 to 4% by weight of citric acid has unexpectedly resulted in highly solubilized zinc ions present in the composition for periods even up to 13 weeks”; and the mere identification of each of the claimed components in the prior art is insufficient to show obviousness (p. 3).

However, the compositions of Fruge et al. would have been expected to provide soluble zinc and stannous ions insofar as they necessarily combine a buffer system comprising citric acid, with sources of zinc and stannous ions.  The compositions are formulated for zinc oxide insofar as zinc oxide is taught therein as a source of zinc ions (see Fruge et al. at p. 3, para. [0036]).

The prior art provides a teaching on the use of a citrate buffer system, comprising citric acid, to stabilize stannous, fluoride and zinc ions in a low water single phase system (see Fruge et al. at p. 1, para. [0010]). The artisan would have expected the compositions to provide “bioavailable tin, zinc, fluoride and polyphosphate to the oral surfaces” (p. 2, para. [0017]), where the zinc source is zinc oxide.
Further, the fact that applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

b. Appellant argues that Fruge et al. teaches away from use of zinc oxide insofar as it provides a showing with zinc citrate (p. 5).
The Examiner disagrees.
It is well settled, “The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
the ′198 application.” See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).


II. 35 USC 103, over Doyle et al. in view of Fruge et al.

Appellant argues, despite teaching oral care compositions comprising zinc oxide, stannous chloride, stannous fluoride, and citric acid, Doyle et al. “does not render obvious the Appellant’s unexpected effect of enhancing the solubility of an otherwise insoluble source of zinc” (p. 5)
However, Appellant does not show superiority over Doyle et al. through comparative tests.
It is well established, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing appellant’s formulation to the formulation of Doyle et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  



III. 35 USC 103, over Montgomery et al. in view of Fruge et al.

Appellant argues that the claims are not obvious over Montgomery et al. insofar as “Montgomery does not provide guidance toward an oral care composition that is capable of increasing the solubility of zinc oxide” (p. 5).  Appellant further argues that Fruge et al. is incompatible with Montgomery et al. insofar as Montgomery et al. recognizes the astringent taste provided by zinc (p. 6)
The Examiner disagrees.
Montgomery et al. acknowledged the astringent taste of zinc as a problem solved by its formulation.  Montgomery et al. discovered, “By carefully formulating zinc and pyrophosphate containing compositions, applicants have surprisingly found that the level of zinc in an oral care composition can be increased, thus increasing the corresponding anticalculus effect, without greatly increasing the negative aesthetics of the composition” (p. 2, lines 23-27).
Montgomery et al. teaches a specific embodiment comprising zinc oxide, citric acid, sodium citrate, sodium fluoride, and low water (14.74%) (Example II, p. 14-15).  No data has been provided showing superiority over this formulation.  

IV. Nonstatutory Double Patenting

Appellant argues that the claims of the 15/538,285 (‘285) application cannot render obvious the instant claims insofar as “independent claim 1 of the ‘285 Application recites that the composition comprises ‘an acid, wherein the acid is phosphoric acid” as opposed to citric acid.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612           
                                                                                                                                                                                             Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.